Citation Nr: 0838511	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-34 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for status 
post fusion scars of the low back and posterosuperior iliac 
crest.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty December 1988 to August 
1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

On his October 2006 VA Form 9, Appeal to Board, the veteran 
requested a personal hearing before a Veterans Law Judge at 
the RO.  In a September 2008 letter, the veteran clarified 
that he wanted to appear at a Board hearing via 
videoconference.  The veteran has not yet been afforded his 
requested Board hearing.  

A hearing on appeal must be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2008).  In fact, the importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2008), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 
20.904 (a)(3) (2008).  Because videoconference hearings are 
scheduled by the RO, a remand of this matter is necessary.  
See 38 C.F.R. §§ 20.700, 20.704(a) (2008).  

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO via videoconference.  
38 U.S.C.A. § 7107 (West 2002).  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2008).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




